PER CURIAM.
Rodolpho Valerio Bailey appeals the sixty-six month sentence imposed by the district court following his guilty plea to a single count of distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2000). Our review of the record discloses that Bailey knowingly and voluntarily waived his statutory right to appeal by the terms of his plea agreement. See United States v. Marin, 961 F.2d 493, 496 (4th Cir.1992). This waiver precludes our review of his claim that the district court misapplied the sentencing guidelines. See United States v. Brown, 232 F.3d 399, 402-03 (4th Cir.2000). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.